Citation Nr: 1128350	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma, to include as result of exposure to Agent Orange (AO).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  The St.. Petersburg, Florida, RO has now assumed jurisdiction.  

The Veteran appeared at a hearing before a local hearing officer in December 2006 and at a Central Office hearing in Washington, DC, before the undersigned Veterans Law Judge in October 2008.  Transcripts of the hearings are of record.  

In November 2008, the Board remanded this matter for further development.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  


FINDING OF FACT

Any current asthma is not of service origin.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service, nor may it be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION


Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  This notification obligation was accomplished by way of letters from the RO to the Veteran dated in July 2005 and March 2008.  These letters effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

In March 2006 and March 2008 letters, the Veteran was advised of how VA assigns disability ratings and effective dates and complied with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran received a portion of the VCAA notice after the original adjudication of his claim, he is not shown to be prejudiced by the timing of VCAA-compliant notice, as the RO readjudicated his claim in subsequent supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

Second, VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim.  All available service treatment records, VA treatment records, and private medical records, have been associated with the claims file.  The RO made a formal finding of unavailability of VA treatment records from the Miami VAMC from January 1, 1982 to the present, in January 2008.  As required, the Veteran was notified of this finding in January 2008.  Neither the Veteran nor his representative have made reference to any other additional evidence.  

The Veteran was afforded a VA examination in September 2009.  See 38 U.S.C.A. § 5103A(d).  As will be discussed below, this examination was not sufficient to demonstrate that the Veteran had asthma that began during active service or was otherwise related to any incident of service.  The examination contained sufficient information to properly determine the Veteran's claim.  It also substantially complied with the requests in the November 2008 remand.  

While the Veteran's representative has argued that the November 2008 remand required that the Veteran be afforded an examination by a respiratory specialist and that the physician who performed the examination was not a respiratory specialist, the findings of the VA examination are sufficient to decide this claim.  The examiner was a VA physician and that she supplied the necessary information in order to properly address the Veteran's claim.  The Board finds that the instructions set forth in the Board's November 2008 remand were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  The Veteran has also appeared at two separate hearings and has given testimony regarding this claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Asthma

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Asthma is not among those diseases and disorders which are presumed to have been caused by presumptive exposure to herbicides.  The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  AO is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to AO does not preclude direct service connection for other conditions based on exposure to AO).

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service." Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

The Veteran's service treatment records reveal no complaints or findings of asthma/respiratory problems in service.  At the time of the March 1971 service separation examination, normal findings were reported for the Veteran's lungs and chest.  

There are also no findings of asthma/respiratory problems in the years in close proximity to the Veteran's period of service.  Treatment records which have been associated with the Veteran's claims folder reveal that he was diagnosed as having asthma in the mid 1980's.  In the history portion of several treatment records it is noted that the Veteran reported having a history of similar attacks in 1974.  

At the time of his December 2006 local hearing, the Veteran testified that he was exposed to smoke and fire in the form of napalm when in Vietnam.  He also noted that he was exposed to AO spraying while in Vietnam.  He stated that sometime in the mid 1970's he became short of breath.  The Veteran indicated that he was first treated for asthma in the early 1980's.  He also testified that he was treated at St. Petersburg Memorial Hospital in Vero Beach, Florida.  The Veteran further reported being treated for asthma at a VA hospital in Lebanon, Pennsylvania, in 1987.  

At the time of his October 2008 hearing, the Veteran testified that he began to experience shortness of breath in the mid 1970's.  He reported having been exposed to AO and smoke and fire from napalm.  The Veteran indicated that he began to feel short of breath beginning in 1972.  He stated that the first documentation of his asthma occurred in 1986.  He reported that the symptoms existed prior to that time.  He noted that no physician had ever provided a nexus between his current asthma and his period of service.  

In November 2008, the Board remanded this matter for further development, to include a VA examination.  The examiner was to indicate whether the Veteran's asthma was causally related to service, based on his competent assertions of exposure to napalm and smoke during participation in combat.  The examiner was also to consider whether the Veteran's presumed exposure to AO caused or contributed to the development of asthma.  The examiner was to state the medical basis for the opinions.

The Veteran was afforded the requested examination in September 2009.  The examiner indicated that the claims folder was available and had been reviewed.  The Veteran reported that the date of onset of his asthma was 1972.  He noted that he had dyspnea when going upstairs or when doing construction.  The Veteran stated that he took cold medication.  He noted that he was initially diagnosed as having asthma in 1982.  The Veteran reported that his course since onset was stable.  

Following examination, the examiner rendered a diagnosis of asthma.  The examiner stated that she had reviewed the Veteran's service treatment records, VA treatment records, and private treatment records.  She opined that it was less likely as not (less than 50/50 probability) that the Veteran's asthma was caused by or the result of active service events.  The examiner indicated that the Veteran's service treatment records were silent regarding complaints of dyspnea, cough, or wheezing.  She observed that the claims file showed medical record of asthma attacks in 1985 but did not say how long the Veteran had had it prior to the consultation with the doctor for treatment.  She stated that the effects of napalm on the lungs should be acute and that the Veteran would have gone to the medic for acute symptoms.  She observed that there was no record of dyspnea in his service treatment records.  She also noted that AO did not cause asthma per AO Review literature.  The examiner indicated that this was published as a summary of AO research that was reviewed by the Institute of Medicine who decided whether there was sufficient evidence that AO causes a certain disease.  She stated that asthma was not listed in the diseases presumed associated with AO exposure.  

As to the Veteran's claim that his asthma arose out of exposure to herbicides in service, as noted above, asthma is not on the presumptive disease list.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for asthma cannot be provided on the basis of the Veteran's exposure to AO.  However, as noted above, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The claimant may support with affirmative medical opinion evidence his claim for service connection for asthma was due to AO exposure.  In this regard, the Board notes that the Veteran has not submitted any medical opinions or evidence demonstrating that his asthma arose out of his exposure to AO.  Moreover, the September 2009 VA examiner, following a review of the claims folder and an examination of the Veteran, indicated that Veteran's inservice AO exposure did not cause his asthma.  In light of the Secretary's holding and in the absence of any competent evidence relating the current asthma to the herbicide exposure in service, service connection would not be warranted on this basis.

As to the issue of service connection on a direct basis, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable breathing problems or asthma.

Next, post-service evidence does not reflect symptomatology associated with asthma until years following service.  The treatment records which have been associated with the claims folder do not demonstrate a diagnosis of asthma until the 1980's.  The Veteran, by his own testimony, has indicated that he was not diagnosed with asthma until the 1980's.  Treatment records dated in March 1991 indicated that the Veteran reported having breathing problems beginning in 1974, which would be more than several years following service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible - there are no findings of asthma in service.  The multi-year gap between discharge from active duty service and initial findings of asthma in the 1980's and the initial reported history of asthma-like symptoms in 1974.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

At his December 2006 hearing, the Veteran testified that he initially became short of breath in the mid 1970's, which would correspond with the treatment history noted in several private treatment records prepared years before his initial claim for service connection for asthma.  The Veteran then changed his testimony in October 2008 to indicate that he had asthma-like symptoms in 1972, which he repeated at the time of his September 2009 VA examination.  

Also of note is the fact that the Veteran did not raise a claim of service connection for asthma until 2005, over 33 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.

For the above reasons, continuity has not been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's asthma to his active service.  The VA examiner, who provided the only competent opinion of record, indicated it was less likely than not that the Veteran's asthma was related to his period of service.  Her opinion was provided after a complete review of the claims folder and a thorough examination of the Veteran and she provided rationale for her opinion.  

The Board has also considered the Veteran's statements asserting a nexus between asthma and his period of service, to include as a result of exposure to AO.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While 38 U.S.C.A. § 1154 provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service, it does not provide a basis to link etiologically any asthma to his period of service. See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has been no competent evidence submitted linking the Veteran's current asthma to his period of service.  The only competent medical opinion is against the Veteran's claim.  This opinion was rendered after a comprehensive examination of the Veteran and a thorough review of the claims folder.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's asthma developed in service or is related to AO exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for asthma is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


